Citation Nr: 1111524	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-36 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for convulsive disorder.  

2.  Entitlement to service connection for residuals of a traumatic brain injury.  

3.  Entitlement to service connection for ulcers, to include as secondary to residuals of a traumatic brain injury, the Veteran's service-connected anxiety, and medications used for his service-connected disabilities.  

4.  Entitlement to service connection for tinnitus, to include as secondary to residuals of a traumatic brain injury.  

5.  Entitlement to service connection for headaches, to include as secondary to residuals of a traumatic brain injury.  

6.  Entitlement to service connection for a left foot disorder, to include as secondary to the Veteran's service-connected convulsive disorder.  

7.  Entitlement to service connection for a kidney disorder, to include as secondary to his service-connected convulsive disorder and medications used for his service-connected disabilities.  

8.  Entitlement to service connection for colitis, to include as secondary to his service-connected anxiety, service-connected convulsive disorder, and medications used for his service-connected disabilities.  

9.  Entitlement to service connection for a liver disorder, to include hepatitis B.  

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to residuals of a traumatic brain injury.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2008, and June 2009 rating decisions of the San Diego, California, and Portland, Oregon, Department of Veterans Affairs (VA) Regional Offices (ROs).

With respect to the Veteran's claims for PTSD and depression, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, as is reflected on the cover page.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to residuals of a traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no medical evidence of record showing that the Veteran's service-connected convulsive disorder is manifested by at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.

3.  Competent evidence of current residuals of a traumatic brain injury is not of record.  

4.  Competent evidence of a current disability relating to ulcers is not of record.  

5.  Service connection is not in effect for residuals of a traumatic brain injury, and there is no competent evidence of a nexus between the Veteran's tinnitus and his military service.  

6.  Service connection is not in effect for residuals of a traumatic brain injury, and there is no competent evidence of a nexus between the Veteran's headaches and his military service.  

7.  There is no competent evidence of a nexus between the Veteran's left foot disorder and his service-connected convulsive disorder.  

8.  There is no competent evidence of a nexus between the Veteran's kidney disorder and his service-connected convulsive disorder and medications used for his service-connected disabilities.  

9.  There is no competent evidence of a nexus between the Veteran's colitis and his service-connected convulsive disorder, anxiety, and medications used for his service-connected disabilities.  

10.  There is no competent evidence of a nexus between the Veteran's hepatitis B and service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the Veteran's service-connected convulsive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.124a Diagnostic Code 8910 (2010).

2.  Residuals of a traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  Ulcers were not incurred in or aggravated by active service, nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

4.  Tinnitus was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

5.  Headaches were not incurred in or aggravated by service, nor are they secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

5.  A left foot disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

6.  A kidney disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

7.  Colitis was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

8.  Hepatitis B was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by the July 2006, February 2007, and January 2009 VCAA letters.  In the letters, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was also informed of the evidence necessary to substantiate the claim for service connection caused by a service-connected condition.  The letters informed the Veteran that he must show evidence of the claimed physical condition and a relationship between the claimed condition and the service-connected condition.  

Turning to the Veteran's increased rating claim, the RO sent letters to the Veteran in July 2006 and February 2007 with the VCAA notice requirements for his increased rating claim.  In the letters, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letters also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letters stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the recent decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from April 2003 to April 2010, and records from the Social Security Administration (SSA).  The Veteran was also provided with VA examinations for his service-connected convulsive disorder and his claims for service connection for residuals of a traumatic brain injury and headaches in connection with his claims on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although an examination or an opinion was not obtained in connection with the Veteran's remaining claims for service connection, the Board finds that VA was not under an obligation to provide an examination, as such is not necessary to make a decision on the claims.  The competent medical evidence that is of record is sufficient to decide the Veteran's claims on the issues of service connection because there is no evidence of a relationship between the Veteran's remaining claims and his military service or service-connected disabilities.  See 38 U.S.C.A. § 5103A(d).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
A.  Increased Rating Claim
Convulsive Disorder

The Veteran contends that an increased rating is warranted for his service-connected convulsive disorder.  In his December 2008 substantive appeal, the Veteran explained that his service-connected convulsive disorder has not improved because he endures headaches at least three times a week, mainly on the left side.  He asserts that a higher rating is warranted for his disability.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected convulsive disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8910 (grand mal epilepsy).  It can also be rated under Diagnostic Code 8911 (petit mal epilepsy).  See 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2010).  

Under Diagnostic Code 8910, for grand mal epilepsy, and Diagnostic Code 8911, for petit mal epilepsy, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a.

Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  

Under the general formula for major and minor epileptic seizures, both the frequency and type of seizure a Veteran experiences are considered in determining the appropriate rating evaluation.  A 20 percent rating is assigned when there has been at least one major seizure in the last two years or at least 2 minor seizures in the last 6 months.  Assignment of a 40 percent rating is warranted when there is at least one major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly.  Assignment of a 60 percent rating is warranted when there is an average of at least one major seizure in 4 months over the last year; or 9 to 10 minor seizures per week.  An 80 percent evaluation is warranted when there is an average of at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent evaluation is warranted when there is an average of one major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2010).

Note (1) to the General Rating Formula for Major and Minor Epileptic Seizures provides that, when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Note (2) provides that, in the presence of major and minor seizures, the predominating type of epilepsy is to be rated.  Note (3) provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a.  

In July 2006, the Veteran was afforded a VA examination for his service-connected disability.  He reported to the VA examiner that his seizure activity started during his military service after he suffered a head injury from falling down a flight of stairs during an earthquake.  He stated that the seizures continued after his discharge from service and led to hospitalization for treatment.  The Veteran further added that he was treated with medications for his seizures for approximately two years, and then the "seizures suddenly stopped."  

Neurological testing revealed intact cranial nerves with normal symmetrical motor function.  Coordination was normal on finger-to-nose and heel-to-shin.  Deep tendon reflexes were trace to 1+ and symmetrical.  Sensory evaluation was normal in the upper extremities; however, there was decreased vibratory sense on the large toes bilaterally, lost pinprick sensation on both feet except in the immediate heel area bilaterally, lost two-point discrimination, and diminished proprioception on the right side.  Otherwise left side proprioception, touch, temperature, and scratch sensation were normal.  The Veteran was diagnosed with no history of a seizure disorder, and the VA examiner concluded that it was less likely than not that the Veteran has an actual seizure disorder.  

VA outpatient treatment records reflect no complaints, treatment, or diagnosis of a seizure disorder.  

Based upon the foregoing medical evidence, the record does not show the Veteran's service-connected convulsive disorder is manifested by symptomatology that more nearly approximates the criteria for the next-higher 20 percent disability evaluation under Diagnostic Code 8910 or Diagnostic Code 8911.  As previously noted, in order to warrant the next-higher evaluation, the evidence must show at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  Such is not the case.  In fact, the July 2006 VA examiner concluded that the Veteran did not even have a current seizure disorder, and the Veteran admitted that the seizures have stopped.  As such, a higher disability evaluation is not warranted for the Veteran's service-connected convulsive disorder.  There is no contrary evidence of record suggesting that the Veteran's symptomatology associated with his service-connected convulsive disorder meets the criteria for a higher rating.  Thus, the Board finds that the criteria for a higher disability evaluation have not been met.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected convulsive disorder, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, we find that at no time during the rating period on appeal has the service-connected convulsive disorder has been more disabling than as currently rated under the present decision.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the 10 percent evaluation; however, the objective medical evidence does not support the contention for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for his service-connected convulsive disorder, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

B.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

Residuals of a Traumatic Brain Injury and Ulcers

The Veteran contends that service connection is warranted for his residuals of a traumatic brain injury and ulcers.  In a November 2006 personal statement, the Veteran explained that he incurred a head injury during his military service.  He stated that he was "totally knocked out" and does not remember being transported to the hospital thereafter, but did receive treatment for an in-service head injury.  He further adds in a December 2008 personal statement that his ulcers are related to his residuals of a traumatic brain injury, his service-connected anxiety, and medications taken for his service-connected convulsive disorder.  

Due to the similar medical history and evidence related to the claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for residuals of a traumatic brain injury and ulcers, to include as secondary to his residuals of a traumatic head injury, service-connected anxiety (stress), and medications taken for his service-connected convulsive disorder.  Service treatment records do not reflect findings of an in-service head injury or ulcers.  Upon discharge from service, clinical evaluation of the Veteran's abdomen and viscera were normal as reflected on his June 1964 separation examination.  Furthermore, there was no mention of an in-service head injury.  However, and more importantly, based upon the evidence in the claims file, there are no current diagnoses of residuals of a traumatic brain injury and ulcers.  In fact, according to the July 2006 and January 2008 VA examiners, the Veteran exhibits no signs of a head injury or residuals thereof.  

The Veteran was informed in July 2006, February 2007, and January 2009, that he must have evidence of current disabilities for his claimed disorders.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  The Veteran has not alleged a specific disability associated with his claimed residuals of a traumatic brain injury or ulcers, but has, instead, stated that he has experienced ulcers due to his residuals of a traumatic brain injury, service-connected anxiety, and medication for his service-connected convulsive disorder.  Since there is no competent medical evidence of any current "disability," service connection for the claims cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)

The Board has considered the Veteran's contention that he has residuals of a traumatic brain injury, which are attributable to service, and ulcers, which are attributable to his claimed residuals of a traumatic brain injury, his service-connected convulsive disorder, service-connected anxiety (stress), and medications for his service-connected disabilities.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, both the claimed residuals of a traumatic brain injury and ulcers require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of service connection for residuals of a traumatic brain injury and ulcers, to include as secondary to his residuals of a traumatic brain injury, service-connected anxiety, and medications taken for his service-connected convulsive disorder, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Tinnitus and Headaches

The Veteran contends that service connection is warranted for his tinnitus and migraine and tension headaches.  In a December 2008 personal statement, the Veteran stated that is tinnitus and headaches are both caused by his in-service traumatic brain injury.  He further added that his tinnitus is also due to acoustic noise trauma while serving as a weapons infantryman during his military service.  The Veteran asserts that service connection is warranted for tinnitus and headaches.  

As alluded to previously, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2010).  As determined above, service connection is not warranted for the Veteran's claimed residuals of a traumatic brain injury.  Because the Veteran has not been granted service connection for traumatic brain injury, his claims of entitlement to service connection for tinnitus and headaches, claimed as secondary to residuals of a traumatic brain injury warrant no further consideration in this regard.  38 C.F.R. § 3.310.

The Board now turns to whether service connection is warranted on a direct basis for the Veteran's tinnitus and headaches.  Service treatment records reveal no complaints, treatments, or diagnoses of tinnitus and headaches, and no abnormalities relating to the ears or neurologically were noted on the June 1964 report of medical examination at discharge.  Post service treatment records reflect a diagnosis of tension headaches, but there is no evidence of the Veteran currently seeking treatment for this disorder.  The Board notes that although the claims file is void of a diagnosis for tinnitus, it is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to describe his tinnitus symptomatology, and such subjective complaints have been documented by the medical evidence of record.  However, the evidence weighs against the claims, in that in-service incurrence is not demonstrated.  

Based upon the evidence in the claims file, the Board finds that the treatment records do not etiologically relate the Veteran's tinnitus and headaches to service or any event of service.  In fact, the first time the Veteran's headaches and tinnitus are shown is in the July 2006 VA examination report and in his May 2006 formal application for compensation benefits, respectively, which is many years following the Veteran's discharge from service.  There is no objective medical evidence of record of tinnitus and headaches caused during the Veteran's military service or immediately thereafter.  In this regard the Board also notes that the absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Forshey, supra.  Given the service treatment records, the absence of complaints or treatments until many years after service, and the absence of any medical evidence relating the Veteran's symptoms to service, continuity of symptomatology has not been established.  

Furthermore, no medical professional has provided competent medical evidence linking the Veteran's tinnitus and headaches to his active service.  Thus, without evidence of tinnitus and headaches in service and with no evidence of a nexus between tinnitus and headaches and service, service connection for such claimed disabilities is not warranted.  There is no probative medical evidence suggesting a link between the Veteran's period of service and his tinnitus and headaches.

In summary, given the absence of headaches and tinnitus upon discharge, the absence of complaint or treatment until many years after service, and the absence of any affirmative competent evidence linking tinnitus and headaches to service, the Board finds that the evidence weighs against the Veteran's claims.  

The Board has considered the arguments advanced by the Veteran that his tinnitus and headaches are caused by his claimed residuals of a traumatic brain injury, or in the alternative due to his active service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, both tinnitus and headaches require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims of service connection for tinnitus and headaches, to include as secondary to residuals of a traumatic brain injury, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Left Foot Disorder, Kidney Disorder, and Colitis

The Veteran contends that his left foot disorder, kidney disorder, and colitis should be service-connected.  In a December 2006 statement, the Veteran explained that while having a convulsion in service, he lost control of his foot causing it to go through the passenger side window of a friend's car.  He stated that the injury severed his Achilles tendon and his service-connected convulsive disorder is the cause of his current left foot disorder.  In December 2008, the Veteran attributed his kidney disorder to the current medication prescribed for his service-connected convulsive disorder.  In the same personal statement, the Veteran indicated that his residuals of a traumatic brain injury, his service-connected anxiety (stress), and medications for his service-connected convulsive disorder, caused his current colitis.  

The Board notes that the Veteran has asserted that all three of the stated disabilities were either caused or aggravated by his service-connected convulsive disorder, service-connected anxiety, and residuals of a traumatic brain injury.  He has not contended, and the evidence does not suggest that the claimed left foot disorder, kidney disorder, and colitis had their onset during or as a result of service.  When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection, but will instead focus on the Veteran's primary theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

As stated above, in order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) (2010).  

Indisputably, the record contains evidence of current disabilities for all three claimed disorders.  According to VA outpatient treatment records, the Veteran has been diagnosed with bilateral tinea corpus with left toe induration, onychauxis, onychocryptosis, keratomas, and hallux valgus of the feet, along with ulcerative colitis status post colectomy and kidney failure with chronic renal insufficiency.  See VA outpatient treatment records dated March 2003 to March 2009.  The Veteran is currently service-connected for convulsive disorder and anxiety.  However, because the Veteran has not been granted service connection for residuals of a traumatic brain injury, his claim of entitlement to service connection for colitis, claimed as secondary to residuals of a traumatic brain injury warrants no further consideration in this regard.  38 C.F.R. § 3.310.

Thus, the remaining question is whether or not the Veteran's left foot disorder, kidney disorder, and colitis are caused by the Veteran's service-connected convulsive disorder, service-connected anxiety, or medications used for the service-connected disabilities.  

The evidence of record does not establish that the Veteran's claimed left foot disorder, kidney disorder, and colitis are in any way etiologically or causally associated with his service-connected convulsive disorder and anxiety.  In this regard, there has been no medical evidence or opinion presented for the record which establishes or even suggests that such etiological relationships exist.  While the Veteran is certainly competent to relate his symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation, particularly on a secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  As such, lay accounts and testimony provided by the Veteran as to etiology of his venous disorder are of far lower probative value than medical evidence of record, which does not even suggest a relationship between his current disabilities relating to the left foot, kidney, and colitis and his service-connected convulsive disorder and anxiety.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative medical evidence is against a finding that the Veteran's claimed left foot disorder, kidney disorder, and colitis are related to his service-connected convulsive disorder and anxiety, the Board finds that the preponderance of the evidence is against the Veteran's claims.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Hepatitis B

The Veteran contends that his hepatitis B was caused by a tattoo he received during his military service.  In November 2009 he also asserted that hepatitis B was caused by jet inoculations in service.  He asserts that service connection is warranted for his hepatitis B.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for hepatitis B.  The Veteran is competent to allege that his hepatitis B potentially originated while in service; however, his assertions are not credible.  The Veteran's statements are inconsistent with the objective evidence of record.  Service treatment records reflect no complaints, treatment, or diagnosis of hepatitis B.  Clinical evaluation of the Veteran's abdomen and viscera were normal as reflected on the Veteran's June 1964 separation examination.  

After discharge from service, post service treatment records beginning in May 2005 list hepatitis B under past medical history.  See May 2005 VA outpatient treatment notes.  Thereafter, a new infectious disease consultation was given at his local VA outpatient treatment facility in October 2005 after testing showed mild elevations of alanine aminotransferase (ALT) and alkaline phosphatase (ALP), along with hepatitis B surface antigen positive.  It was noted that there was no history of IV drug abuse, but a history of blood transfusions for colostomy surgery in 1985.  A liver biopsy performed in October 2005 confirmed the diagnosis of hepatitis B with no evidence of cirrhosis.  

Based upon the evidence in the claims file, the first time the Veteran's hepatitis B is shown is in a May 2005 VA outpatient treatment report, which is many years following the Veteran's discharge from active military service.  Regarding the Veteran's continuity of symptomatology complaints, the Board acknowledges that the Veteran has contended, in essence, that has existed since military service because he received the tattoo in service.  

However, the evidence weighs against the Veteran's claims in this regard.  Again, the record establishes that there is no objective medical evidence of record of hepatitis B during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records and the absence of post-service treatment reports until many years after service substantiate this.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service."  Id. at 1333.  

Given the service treatment records, which reflect normal findings of the Veteran's abdomen upon discharge and no indication of hepatitis B in service, the absence of complaint or treatment until several years after service, and the absence of any medical evidence relating the Veteran's symptoms to service, the Board finds that the evidence weighs against the Veteran's claim.  Continuity of symptomatology has not been established, and the Veteran's statements many years after service, standing alone, are not sufficiently credible to provide probative information.  Moreover, there is no probative medical evidence suggesting a link between the Veteran's period of service and his hepatitis B.  Without evidence of a nexus between the Veteran's military service and his hepatitis B, service connection for hepatitis B must be denied.  

The Board is aware of the Veteran's contentions that his hepatitis B is etiologically related to service.  However, competent medical evidence is required in order to grant service connection for the claim.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In this case, the question of etiology involves complex medical questions which the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The Board finds that the Veteran's claim for hepatitis B cannot be granted because there is no evidence of hepatitis B at the time he separated from service, no probative credible evidence of continuity of symptomatology of hepatitis B from the time he separated from service until the first objective showing of hepatitis B approximately 41 years after service, and no competent evidence of a nexus between hepatitis B and his active military service.

Accordingly for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hepatitis B, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an increased evaluation in excess of 10 percent for convulsive disorder is denied.  

Entitlement to service connection for residuals of a traumatic brain injury is denied.  

Entitlement to service connection for ulcers, to include as secondary to residuals of a traumatic brain injury, the Veteran's service-connected anxiety, and medications used for his service-connected disabilities, is denied.  

Entitlement to service connection for tinnitus, to include as secondary to residuals of a traumatic brain injury, is denied.  

Entitlement to service connection for headaches, to include as secondary to residuals of a traumatic brain injury, is denied.  

Entitlement to service connection for a left foot disorder, to include as secondary to the Veteran's service-connected convulsive disorder, is denied.  

Entitlement to service connection for a kidney disorder, to include as secondary to his service-connected convulsive disorder and medications used for his service-connected disabilities, is denied.  

Entitlement to service connection for colitis, to include as secondary to his service-connected anxiety, service-connected convulsive disorder, and medications used for his service-connected disabilities, is denied.  

Entitlement to service connection for a liver disorder, to include hepatitis B, is denied.  



REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that two specific in-service events caused his current psychiatric disorder.  In a November 2006 personal statement, the Veteran claims PTSD due to personal assault.  He explains that during his hospitalization at Letterman General Hospital, he was molested by a male nurse.  The second event is surviving an earthquake during his service.  In a December 2006 stressor statement, the Veteran explains that on March 28, 1964, an earthquake occurred in Anchorage, Alaska.  He states that he tried to hold onto something but he fell head first down a flight of stairs onto a metal mailbox.  He further added that he does not recall what happened thereafter but was hospitalized for his injuries.  The Veteran contends these two stated in-service events caused his current psychiatric disorder.  

Upon review of the record, service treatment records reveal that the Veteran was hospitalized for approximately 97 days, beginning in March 1964.  According to a June 1964 report of psychiatric evaluation, the Veteran initially was brought to the local dispensary after having had an episode, which caused his eyes to roll back and his body shake all over for approximately two minutes.  He was hospitalized on the closed "NP ward" for possible seizures.  However, during his stay,  it was noted that the Veteran began to display passive obstructionist behavior.  Although his behavior eventually became appropriate to warrant transfer to the open ward, he was diagnosed with an emotionally unstable personality, passive-aggressive type, chronic, moderate in nature.  It was recommended that he be considered for separation from the military because of unsuitability.  Upon discharge from service, his June 1964 report of medical examination noted an abnormality under psychiatric, with a note indicating "[e]motionally [u]nstable [p]ersonality, passive-aggressive type."  

Post service treatment records reflect findings of various psychiatric disorders.  VA outpatient treatment records show treatment for depression with prescribed medication.  In July 2006, a VA examiner diagnosed the Veteran with dysthymia (present prior to military service) with rule out conversion disorder and mixed personality disorder (passive-dependent and histrionic traits).  Subsequently thereafter, the Veteran was afforded a second VA examination in January 2008.  The VA examiner diagnosed the Veteran with dysthymia, exacerbated to level of full depression at some times with it being present prior to his military service, posttraumatic stress disorder (PTSD) symptoms, anxiety disorder not otherwise specified (NOS), and mixed personality disorder.  The VA examiner concluded that his personality disorder was present prior to his military service and is more likely than not exacerbated by his in-service hospital stay.  She further added that his mild anxiety seems to have resulted from the hospital stay, but the dysthymia has been present lifelong.  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Id.  

In this case, the Veteran's enlistment examination dated September 1963 fails to show any evidence of a psychiatric disability as clinical evaluation of the Veteran's psychiatric was normal.  Therefore, the Veteran is considered to have been in sound condition at entry into his period of active duty.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).
The Board notes that defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  
As mentioned previously, there is evidence that the Veteran had a pre-existing psychiatric disorder when he entered the military.  As noted, service and post service treatment records consistently report a personality disorder.  In addition the July 1964 in-service clinical record cover sheet states that the Veteran's emotionally unstable personality, existed prior to service, and more importantly, both the July 2006 and January 2008 VA examiners concluded that the Veteran's dysthymia existed prior to his military service.  However, the VA examiners failed to provide an opinion as to whether his military service further aggravated his psychiatric disorder and failed to comment as to whether or not the symptoms exhibited in service were manifestations of a personality disorder or of a currently diagnosed psychiatric disorder.  Thus, the Board considers this opinion insufficient.  An additional examination is necessary in order to clarify whether the Veteran's active military service contributed to his psychiatric disorder.  As the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records.  

a.  The examiner should identify all psychiatric disorders present.  

b.  Thereafter, the examiner should provide an opinion as to whether any of the Veteran's disorders pre-existed service, i.e. the personality disorder.  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression or the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the personality disorder was aggravated by service thereby resulting in a superimposed acquired psychiatric disability.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

c.  For any disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not related to service or any event of service.  

A rationale for any opinion reached must be provided. If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided.  

2.  Thereafter, readjudicate the remaining claim on appeal.  If the benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


